“INUEL GREENE and otter.
Wako E. BRADLEY

| Mined state OFAMERICA |

: Case 4:21-cv-00024- MWB- DB Document 1 Filed 01/06/21 Page y 10

3 if us cq

UNITED STATES DISTRICT COURT ep’ feu

[Nome name or esr. — alts

 

 

‘Sina “y ly situated, wnenates

 

 

Of S.FORNEY 2 [sus sna » Faden | a vote
OFLA. MCCUNE Bivens ns Loop

 

~ be Nooo the et 5 fo slot tis Bivens’ achion and Fale] at
uly tebecin no Mare FOREMERCENCY er INT “TOM Le

 

 

- cantar exper hen 40 institufanral outbreak,

The: pinks, Ws. Mas watier inleadk lo pursve-Our adninisha hue. rondles

. ine swatless Com plained of herein, B dee fo the Onacénty rife.

My COVID § pandemic and the fick that LSP GUNA.

 

LA Jackson ve bat, Coon ASHE 3d Meade Ci, aeo)

a the cout Rud tha He Coat Canon y pote prisoners witha
Pehvoary ingunchen while the hurt | IAL. Astor Hem fo exhaust

. Oredoete

/ A Scuh fo puaik unk | aver using nai plier gn, ‘an Sipfien f0Sue,

then we will be sub-ecke fo invepiavabl le harm, Live rable havin meena,

e Injury Hoel woul d C4use.. por manent in yoy OF damage HutCaneot | be fi « 7

tdaves. PlaintiPS hereby rospeltidly conta thabi® Hy

 

 

 

lot 6
| Case 4:21-cv-00024-MWB-DB Document 1 Filed 01/06/21 Page 2 of 10

6 cndowamanecm __ by money or Some oar form o relief, :
ae egies ee vetiscineunatatvatun nan _ r fi i 5 fi Les CL oP

ee | ~ owed (1 ( Mn Masel |) ORD Hho. World Health On enzshon dhl -
ae - — Ghasifed COVINA 4 pandewne. On March (3, 1020 tee President cleelaredla —
hoa. . national emercens dete the eualving Hoveab of the Cotonauirus LCONIDI4)
ae es outareak, (CO IDA 15 4 Serious disease. that makes Céyfuin po nuilafene -
Oo fecple severely ill and aan leed bodeath THisestmated br Vatlea! -
eons . People fer thousand inked, Making it fer tienes pore fed ial than fhe seatar| -

  

} (}

   

 

 

foaccesmnmnmnnnsnnns —@ Oo or about Vine,A020 Michel Creene began 1 ayploaeh |
Waren Brcdley eagoatting He Sach-Haat sevecy] membes' of his stad yore
ue -—ekasly 1 Wear mas andfer 4 eves CuON When hardlig He inmates POG
a batts UntFa
ee Quid oleors/stolP cloawed thet He Coronavirus (Covip-19 15“ hoa?
oe © and stated Haat Trump dees notwueag mask, So wednt er fer.” oan
nn Olwhen plaikifPappaousted (aiden E. Bradley with said Contemso
oO odes Pohusel 40 weer masic)glaes, Warden E Petey told re to “GeHost”
2 Oo rd folly elt mere anfhne rpg He dager Wig] at y's

OC CFs Covduct and his Flue fo superseded fer rely sd ollie a
a a sos - & E, Michael Cacoend |ommediately began to document said dangerous a
- Cond byway tothe lauisbun Prin Pope and reucihy thet hey
Leino chlein/rebein my leHers inthe ientan in statin! catbat ateurs
Cc ur hme cuidlane, Labo Cle the Leussbuia Hisar Fogel and Spoke oC .
iors Rebus fo wear enact! —

“r y
hoax.

 
 

 

co ith shal? oterne Am Eves ve wate |
a a esd chin He 0. i J,

CoM dae
Case 4:21-cv-00024-MWB-DB Document1 Filed 01/06/21 Page 3 of 10

| On Novambe- 93 AD us? lances was abruptly pleadlon
Ihcklaor due. foan cutlrecke CE. lOinmater ks ted poshve Cr
Coyn-9 pe Than on November ab, O20 1D wore venhee in ye bee

tested ma; hve (Unt FA. alone} which is He ve wy SGing. cunt Hat oth |
ehesed bb wae O r mask/g loves, Short y by Phereathe a Fleet Frere inmates tn la
hut Pl feted fos He end (ai tah, o weeks OVEC. 120 inmates anc lover an

SAE recbrta posihie,

a a a A) ues

OOo Qevember 24, 2020 plant? respect, asked (Of, Ms, A, Melune

sh Was sho. nottearinc tne hecmaskon her fra dle € Pasting nit Eg una
inwa hes Our food Hire our Cell doos, She stated “no Sf Gt te tackles |

business clude, i

= OORM« 5, Forne routine ds approach waa bes unfhoat his pron

i
bad He recut be bo Sky cto rk he has ceded

  

fate He sabe oe pon abe RY, HOBO Hat “LZ aheady

     

i Wi

 

wea Typ got babe teste pone fe f yo

— Covin-4 ‘oath rly Came Ground ine fer Lu: Hout wMaring mugs a, Po

a (ir un noiun fo plainti a S
— OTe ws Hyper Teshee CE TCA) ard Warden E, ly |

| Hho. ave et a Hempting hinted He ‘amie Pipl GIO TH

 

 

Oe Beadently § got b ig at daly yf pore inmats,

SP Cancen’s Pol hle Apes Coe.

 

~aytved fo tells and fs fever WO inmales, Gy shel {hp f Fs | S |
Oy

stick in our nowes tuhile wease fhe Weg Sque. eodtaminede

 Sheis telly tna of vid Gately andlor peewee esi
 

ules hes Leo estab ished bo
Yo Cordwur WS. Cominwale b TAIN fe puting inchs iif and hec/Ay

sd wn riskeot Serious ining a |
— QO 5 Fea, and Of A, Melune’s Conluc iment, oud hewin po
THe andor healthat risk of death ef Briaus ins sly

f ake ns ane
in violation of the iq hth Amendment Aswellas Wadler E, Bradley

Case 4:21-cv-00024-MWB-DB Document1 Filed 01/06/21 Page 4 of 10

He COC. Said conduct [rho y gped

4 luce fo tran/ geste his aha and He us Dopartne of Fushee) Cet
Suiluie fo Hain /Supeuse.t its Abal how popely bind wef Hheuseles a

| chang ths COyI0- 19 pardon: and wish tukengl Ou tb hwak, oo

a : mi anc

KKB

  
 

Chomical foil ets) bind] D
— tous af | Hell th fo the ey We.
na.

Onvilowental (sk 54 pies Lith equal or reader i b Covib- 4 and :
os Gon \Shos Yat oth it Is who fal to adap iy pefeer mes fen the. a

 

3 Pleven table “ould violate The.
d

 

  

ath I bedoouls fo

Unusual | Duns ten fi (See:
RG (1993) Hell ig has also been appli

 

tis. Perhaps pes apace

Rely ing on He ll 1s, Alen Coed conel
Eighth tigen Volaten betauw he was houpeel in the Coutial Us lley

ReaSanteg of Mn and other Cases. appl ye Hellng ex fesse. 10

 

4 of b

 

 

 

 

 

Tr Hellhg uv, Me Kinney the 5 Suptewe Court held Hot eft
| - Crvicomentl thea toan inde tora persons ply iSital ripe’ bl
fin

e ik Us Me Kinney 9US.
led by’ fo’ "Conludos dis

Ceased by over taied) ng bo hens Cordell water Cov mie use of
Jo. V/0- If, .
of | inmates te Vallay Feverin.
— Allen vKeamer, Ne |'I5-eu-01609-DAD- (s5(PC)
soi Wh sr *7 (ED, Cal. A hath (7,106)

dninmale. alle eda vighle |

oe hetively hgh take rhe ily Foe Tho -
Case 4:21-cv-00024-MWB-DB Document1 Filed 01/06/21 Page 5 of 10

 

. - *Ohtes usp mas Of s, Fon and sf A wae 48 act vel -
sn — being del tevately i ind itlaent B inmates health anderlte, Again 0 ‘Few wae
Sn so asa ited Contrackel Hw Comrubus Gnd Caused inmates? tonbac He.
_ oo Sathe. f ly i i weet Came back now Cladus tobe
a “cone cltnvnsng while 12 iSv@aaid na an in fenhienell eX 51 jneng tes
fe COD ” - ” fr ? es
. : ED ASP > Candan's ok meatcned | { herew. and othecr are ti he Puce
aces He Reso Protection E yuiprent CPRE’) ule dl St bubhe Out ) even .
Le Hida stid € equpnad i. visibly available i Hes Ccettactely undiflan 1)
ce (> Weeden E, Bradley 1s Cleary Fred utente Meanorandous and
punanen “then lack debi the Same: rs mgke IRE eer appear fo be qubheahe.
re wath absolubel” NO SUPE Wice) of ada Wake pee fom. Ye

poartmert OF The Gee: attachment Gtk, A)

Plank has alreody nok fed toe bh do LiSPCancen's Med at
Upparliverdt to no avail due tothe “Code ot silene when it relates to
= amuanteaannamannanansnca Ch £5 wniscondlicks .
| A) Prien web hes recs | s better Fenn plein
Yet othdess Ae. (ett

SI 6 to Wear mask/a| bes and

  
      

 

 

   
  

   

watson inl ay 4 :
Se | Wao viele ‘S. tutnbe nig ya bling eye b said d a cin eo a

   

    
   

| Ort rls si OSH care sal veyutlun Orden my
Lettre USP Canen's Laden E, Bradley lp A) Taste ek bl Jef GinSave. thet
i Vis st is usasig ask ad oF oles expe sally ushen interac |

Gott

 

 
Case 4:21-cv-00024-MWB-DB Document1 Filed 01/06/21 Page 6 of 10

    

 
 

0 a inmates. |

nn an tore tall \ ‘or A, MeCune, eked “.
coe a gon dol ino pha . a

    

i ‘and ke ie is De rs ct Hela chal he the “f An
OC mM rg or This Nnstitutian’ COW); 19 cutbre iC, OFneers
| Sal b tear MG ska the. Hesidonk tr Yung £ (a ‘al to weararrask :
ae "cecum Ah vested (Siler fetey | / “MeCane 4 aulure. 10 ear FRE digg “ariohne.
ae whle He. je ea inmnayes possbl, SP lCiag Pe Corona vives, NS

 
  

  

  

Louw 46 issue. Peni inguchicn by veut When, bay,
a “aod fers Stel fem ae iy ndooshr shcnal Wetahetos che |
SO : ) retaliate “git f Nainitts Ersaelly rates “Oi Wilk

cos - cs sea Cusp Annan ¥ ng doeunerted | | high on of peheahing aq ae us
y un

co ites} Cope WG Ma odhch, 250 Pecial Ly he WG ] f ds
i e ines at if "tine obo "" “ ve

by ed
on t gous ie Rp ae y, i uD asin
- AK t) PM Ae, 0

  

 

 
  

 
Cash 46g Y\00p24-MWB-DB Document 1 File ower | ony Dee 3 BORE
peter

U. S. Department of Justice

'Pederal Bureau of Prisons

 

 

 

USP Canaan
3057 Eric J. Williams Memorial Drive

Waymart, PA 18472 Back Aaleef bus Men

November 30, 2020

MEMORANDUM FOR: THE INMATE POPULATION
FROM: E. Bradley, Warden

eo
SUBJECT : “ COVID-19 Updates

Due to positive inmate cases identified in Fl, F2, B2, and Dil
housing units, movement will be limited. We are currently
monitoring the inmate population and symptom checking. Care kits
are being handed out to all inmates to include hygiene and
sanitation items. Please report any symptoms to medical staff.
Case 4:21-cv- Obes NW IEDR, Document 1 Filed 01/06/21 Page 8 of 10

 

U. S. Department of Justice

Federal Bureau of Prisons

 

 

USP Canaan
3057 Eric J. Williams Memorial Drive
Waymart, PA 18472

April 6, 2020

MEMORANDUM FOR: TH “Bede POPULATION
FROM: radley, Warden

SUBJECT: Facial Masks for Inmates

All inmates are going to be issued masks to help reduce the
spread of COVID-19. Any time you are out of your cell, with the
exception of in the shower, are required to wear the mask...

This includes when you are walking to and from the shower. This
is for the safety of the entire inmate population.

> ful oe yehuse. b wear maste and He Ge.
re a" pn foand fee fhe Qéneal public Ic

ope bay mandate i aS dang Gey Ces,

 
 

, L ek of Cok
: Fem Michael, Cyrene

: ae b bef a 9 af Cy

tos He Court
on ’ Owerget value ob il

- Hed motion L. # Ered b Subon ‘my Wotan in ge ;

| bon withont 94 d OMS a

- : inte ny AE of Heo Case numbed bo this ha

Case 4:21-cv-00024-MWB-DB Document1 Filed 01/06/21 Page 9 of 10

PORT ERS IER OOS SO EE EEE EET E OEE MULNSAVN SOM cy uuteie di ererenrereedereedvrtrereyen bene vayynnennaynyieness

C34. Motion Far Prel inary on

wk Tdid wot hae dicess fp He
prefers and due Is He long LOS
Conduct whith formed Phe Me bases fer

  

ht your carkest Cnviowce f ease. oe fy

  

Tk You eg Meh be hf hen To

 

 

 

 

 

 

 
 

IMdhoel Caeene HIATE056

6 By it0, PertentaijGewiiy'S "hi vanuey pa 100
Baya f PA j gun) 30 DEC 2020 PM4 L. ASS
° UNITED STATES DISTRICT COURT

. Co Ovi ot the Clerk

  

 

   

RAED 435 Ns Washington Ave., (PO.Box Il48)
JAN 04 #7: Scranton } Peiansyl van
4 Reet [S501 |
Pert eons CO
DEPUTY TAN Ing POND
a Pena Seay Ue
Lecq\ Nay\ [ime Sensitive | PREY one THe y
iSEOI-EOoi SS Sopdet god TY AM oye fA

Case 4:21-cv-00024-MWB:DB Document 1 Filed 01/06/21 Pa
